Exhibit 99.2 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Kobex Minerals Inc. (the “Issuer”) (formerly IMA Exploration Inc.) #1700 - 700 West Pender Street Vancouver, BCV6C 1G8 Phone:(604) 688-9368 2. Date of Material Change November 2, 2010 3. Press Release The press release was released on November 2, 2010 through various approved public media and filed with the TSX Venture Exchange, the NYSE AMEX Exchange and the British Columbia, Alberta, Ontario Securities Commissions and the Autorité des marchés financiers in Quebec. 4. Summary of Material Change(s) The Company announced that it has granted incentive stock options to its directors, employees, and consultants for the purchase of a total of 745,000 common shares for a period of five years at a price of $0.96 per share. 5. Full Description of Material Change See attached news release. 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not Applicable 7. Omitted Information Not Applicable 8. Executive Officer Samuel Yik, Chief Financial Officer Phone: (604) 688-9368 9. Date of Report November 3, 2010 Suite 1700 -700 West Pender Street, Vancouver, BC, Canada V6C 1G8 Tel: 604.688.9368·Fax:604.688.9336 www.kobexminerals.com · investor@kobexminerals.com · TSX.V | NYSE Amex: KXM
